Citation Nr: 0029541	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-01 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
lumbar spine injury.

2.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  
This matter comes on appeal from an August 1998 decision by 
the Waco VA Regional Office.


FINDINGS OF FACT

1.  Service connection for the residuals of a lumbar spine 
injury was denied in an unappealed rating decision in June 
1971.

2.  Evidence received subsequent to the June 1971 decision 
bears directly and substantially upon the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The veteran has chronic residuals of a lumbar spine 
injury sustained on active duty.

4.  A bilateral knee disability, to include osteoarthritis, 
was not present inservice or manifested for many years 
thereafter, and is not shown to be otherwise related thereto.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen a claim for service 
connection for residuals of a lumbar spine injury has been 
submitted. 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).

2. Residuals of a lumbar spine injury were incurred in active 
service. 38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 
3.303, 3.304 (2000).

3. No reasonable possibility exists that a medical 
examination or other development will aid in the 
establishment of entitlement to service connection for a 
bilateral knee disability. "The Floyd D. Spence National 
Defense Authorization Act for FY 2001," P.L. 106-398 
(October 30, 2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (2000). Where a veteran served 
continuously for a period of ninety days or more during a 
period of war and certain chronic diseases (including 
arthritis) become manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2000).

In order to reopen a previously denied claim, new and 
material evidence must be submitted by the claimant.  38 
U.S.C.A. § 5108. New and material evidence is defined by 
regulation as evidence which has not been previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the matter under consideration. It must be 
neither cumulative nor redundant and by itself or in 
conjunction with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156. 

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet.App. 273 (1996).  Evidence presented 
since the last final disallowance need not be probative of 
all elements required to award the claim, but need be 
probative only as to each element that was a specified basis 
for the last disallowance.  See Glynn v. Brown, 6 Vet.App. 
523, 528-29 (1994).

Hodge v. West, 155 F.3d 1356, (Fed. Cir. 1998) provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim. 
Moreover, Hodge stressed that under the regulation new 
evidence that was not likely to convince the Board to alter 
its previous decision could be material if that evidence 
provided "a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Id.

Pursuant to Elkins v. West, 12 Vet.App. 209 (1999), the Board 
must first determine whether the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156(a)(1998) in 
order to have a finally denied claim reopened under 38 U.S.C. 
§ 5108. Second, if new and material evidence has been 
presented, immediately upon reopening the claim the Secretary 
must determine whether, based upon all the evidence of record 
in support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995), the claim as 
reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S. C. § 5107(a). Third, if the 
claim is well grounded, the Secretary may then proceed to 
evaluate the merits of the claim but only after ensuring that 
his duty to assist under 38 U.S.C. § 5107(b) has been 
fulfilled.

Effective October 30, 2000, VA has a duty to assist the 
veteran in the development of his claim unless "no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement." "The Floyd D. Spence National 
Defense Authorization Act for FY 2001," P.L. 106-398 
(October 30, 2000). The Board finds that this new standard is 
more favorable to the veteran and therefore will address the 
issues on appeal on this basis. Karnas.

Where there is a reasonable possibility of establishing a 
claim, the veteran's initial burden has been met, and VA is 
obligated under 38 U.S.C. § 5107(a) to assist the claimant in 
developing the facts pertinent to the claim.  Accordingly, 
the threshold question that must be resolved in this appeal 
is whether the appellant has presented evidence showing a 
reasonable possibility of establishing entitlement to service 
connection for the claimed disabilities.  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).


Residuals of a Lumbar Spine Injury

Service connection for the residuals of a lumbar spine injury 
was denied in an unappealed rating decision in June 1971 on 
the basis that a back condition was not shown to be related 
to service. Evidence received since the June 1971 decision 
includes the transcript of a personal hearing conducted at 
the RO in March 2000, at which time the veteran related he 
had initially injured his back picking up a heavy can of 
water shortly before his service discharge. As the hearing 
transcript provides "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury", 
the Board finds that new and material evidence has been 
presented to reopen the claim for service connection. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

A review of the evidence in its entirety, in particular the 
testimony given at the March 2000 personal hearing, discloses 
the veteran has consistently reported having injured his low 
back shortly before leaving military service. He sought 
treatment and underwent a lumbar laminectomy and excision of 
a herniated nucleus pulposus in March 1971, less than one 
post service. Resolving the benefit of the doubt in the 
veteran's favor, the Board finds that an injury in service 
was the cause of a chronic low back disability. 38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304.


Bilateral Knee Disability 

Service medical records are negative for a diagnosis, 
treatment, or any
other findings of a bilateral knee condition. Separation exam 
dated in April 1970 reported that the veteran's lower 
extremities were normal. In addition, the veteran did not 
report any complaints of a bilateral knee condition at the 
time of separation. Treatment reports from the Dallas VA 
Medical Center dated from March 1971 to March 1988 show that 
x-rays dated in February 1988 were performed on bilateral
knees after the veteran's complaints of stiffness. The x-rays 
showed that there was 
narrowing of the medial joint spaces as well as osteophyte 
formation in bilateral knees. The veteran's primary 
contention is that he sustained a knee injury within a year 
of his separation from service. No medical opinion or other 
competent medical evidence of a relationship between his 
miliary service and the osteoarthritis first identified 
nearly two decades later has been submitted. Service 
connection may be established for degenerative osteoarthritis 
of the knees if shown within 1 year of
discharge. There is no evidence of diagnosis of degenerative 
osteoarthritis within the 1-year presumptive period. It 
should be noted that in the event of an injury to a major 
joint within 1 year of service, with subsequent development 
of traumatic arthritis, the rules for presumptive service 
connection would not apply. See 38 C.F.R. §§ 3.307, 3.309. 
Consequently, the Board finds that there is no reasonable 
possibility of establishing a claim for service connection 
for a bilateral knee disability.  See 38 U.S.C.A. § 5107(a); 
"The Floyd D. Spence National Defense Authorization Act for 
FY 2001," P.L. 106-398 (October 30, 2000).

Although the Board considered and decided this claim on 
grounds different from that of the RO, the veteran has not 
been prejudiced by the decision.  This is because the veteran 
has failed to provide a basis for establishing a relationship 
between the current bilateral knee disability and any injury 
or other circumstance during his period of military service.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).
 


ORDER

Service connection for residuals of a lumbar spine injury is 
granted.

Service connection for a bilateral knee disability is denied.




		
	WAYNE M. BRAEUER 
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 3 -


- 1 -


